The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 2/24/2021, claims 3-6, 18 are amended, claims 1-2, 16, 19 have been cancelled, claims 21-26 are newly added, therefore, Claims 3-15, 17-18 and 20-26 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to applicant’s Arguments
Applicant’s arguments, see page 8, filed 3/24/2021, with respect to claims 4 and 10 have been fully considered and are persuasive.  The rejection of claims 4 and 10 has been withdrawn. 
Applicant’s arguments, see page 8, filed 2/24/2021, with respect to the rejection(s) of claim(s) 6-7, 12 and 20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng et al., US 2019/0197364 A1.
page 8, filed 2/24/2021, with respect to the rejection(s) of claim(s) 18 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jewell., US 2015/0012494 A1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, six paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Kasuga., US 2010/0265768 A1, in view of Cheng et al., US 2019/0197364 A1.
Regarding claims 7 and 12, Kasuga teaches a storage system comprising: 
a memory (Fig.11 and Fig.2; the NAND flash array; section 0067; section 0083); and 
a controller configured to be in communication with the memory (Fig.2; control IC 20), wherein the controller is further configured to: receive a write command from a host (Fig.11 and section 0067); determine whether an archive attribute is present in the write command (Fig.11 and S204-S205), and 3route the data to different locations in the memory depending on whether or not the archive attribute is present in the write command (Fig.11 and S206-S207 and S211-S212).  

However, Cheng teaches the archive attribute indicates that data of the write command was placed by a user into an archive folder in the host (section 0086; Archiving can include adding a respective archive attribute (e.g., label, which can be image metadata) associated with the selected images to be archived, or modifying a respective existing archival attribute (e.g., functional image identifier) associated with the selected images to indicate the images are archived (e.g., setting a metadata flag to an archive state). In some implementations, archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices. In some implementations, an image database is updated to include an attribute "archived" for images that have been archived).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Cheng into Kasuga such as the archive attribute indicates that data of the write command was placed by a user into an archive folder in the host because server system 102 and/or one or more client devices 120-126 can provide a functional image archiving program. The functional image archiving program may allow a system (e.g., client device or server device) to provide suggestions for archiving images that are likely to be functional images, some examples of which are described herein. The functional image archiving program can 

Regarding claim 8, Kasuga teaches the controller is further configured to route the data to multi-level memory cells in the memory in response to the archive attribute being present in the write command (Fig.11; attribute information identification process at S204).  

Regarding claim 9, Kasuga teaches the controller is further configured to store the archive attribute in the memory (section 0066-0067; Pieces of attribute information and write modes are stored in the setting table and the setting table stored in the NAND flash array).  

Regarding claim 13, Kasuga teaches the memory comprises a three- dimensional memory (section 0067; MLC).  

Regarding claim 14, Kasuga teaches the storage system is configured to be integrated in the host (section 0048-0049).  



Regarding claim 17, Kasuga teaches cold storage in the memory comprises multi-level memory cells (section 0067; MLC). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Kasuga., US 2010/0265768 A1, in view of Jewell., US 2015/0012494 A1.
Regarding claim 18, Kasuga teaches a storage system comprising: 
a memory (Fig.11 and Fig.2; the NAND flash array; section 0067; section 0083);
means for determining whether the storage system received information from a host that indicates that data is archive data (section 0067 and Fig.11 and S204-S205) 
means for, in response to determining that the storage system received the information, storing the data in cold storage in the memory (Fig.11 and S206-S207 and S211-S212).
Kasuga does not clearly teach using the information to determine whether the data should be backed up to memory in a network cloud.
However, Jewell teaches using the information to determine whether the data should be backed up to memory in a network cloud (section 0081; the application data filed 112 stored on the file system 130 may be provided with an archive indicator (also called an archive flag or archive bit) that allows the backup module 120 to determine whether a given application data file 112 has been modified since the last time it was backed up. The backup module 120 may read this archive indicator when monitoring The backup may then be either a network backup (e.g., resulting in the transmission of a backup version to the backup server 104) or a local backup (e.g., resulting in the local storage of a delta file 122 and, in some cases, a control file 124).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Jewell into Kasuga such as using the information to determine whether the data should be backed up to memory in a network cloud because it may allow for a greater number of backup versions to be stored when compared with systems that only store backups remotely on the backup server (section 0074 of Jewell). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Kasuga., US 2010/0265768 A1 and Jewell., US 2015/0012494 A1, in view of Cheng et al., US 2019/0197364 A1.
Regarding claim 20, Kasuga and Jewell teach the claimed invention as shown above, Kasuga and Jewell do not clearly teach further comprising providing the host with computer-readable program code configured to allow a user to place the data in an archive folder.

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Cheng into Kasuga and Jewell such as providing the host with computer-readable program code configured to allow a user to place the data in an archive folder because server system 102 and/or one or more client devices 120-126 can provide a functional image archiving program. The functional image archiving program may allow a system (e.g., client device or server device) to provide suggestions for archiving images that are likely to be functional images, some examples of which are described herein. The functional image archiving program can provide associated user interface(s) that are displayed on a display device associated with the server system or client device. The user interface . 

Allowable Subject Matter
Claims 3-6 and 21-22 are allowed.
The limitations not found in the prior art of record include receiving a write command from a host; determining whether the storage system received an indicator from the host indicating that data of the write command is archive data; in response to determining that the storage system received the indicator, storing the data in the multi-level memory cells; in response to determining that the storage system did not receive the indicator, storing the data in the single-level memory cells; 2storing the indicator in the memory; and using the stored indicator to determine where to move the data in a garbage collection operation in combination with the other claimed limitations as described in the claim 4 (claims 3, 5-6 and 21-22 are allowed since they are depended on the claim 4).

Claims 10-11, 23-24 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 


The limitations not found in the prior art of record include the archive folder is in a root folder of the storage system in combination with the other claimed limitations as described in the claims 23 and 25 (they are depended on claims 7 and 20 respectively).

The limitations not found in the prior art of record include the archive folder is in a user-created sub- folder of the storage system in combination with the other claimed limitations as described in the claims 24 and 26 (they are depended on claims 7 and 20 respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Leshinsky et al., US 10,437,721 B2 teaches a log-structured data store may implement efficient garbage collection. Log records may be maintained in data blocks according to a log record sequence.
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.